USCA11 Case: 20-14256    Date Filed: 05/12/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-14256
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:02-cr-00073-LSC-GMB-23


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


CLARENCE GENE SHANKLIN, SR.,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (May 12, 2021)

Before WILSON, ROSENBAUM, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14256      Date Filed: 05/12/2021   Page: 2 of 2



      W. Scott Brower, appointed counsel for Clarence Gene Shanklin, Sr., in this

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Shanklin’s revocation of supervised release and sentence are

AFFIRMED.




                                         2